Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S AMENDMENT
The following is an examiner’s statement of reasons for allowance:
	An Examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
	Authorization for this examiner’s amendment was given in a telephone interview with attorney for application Mr. Steven Lessoff Registration No.: 66,326 on 02/24/2021.
	
This application has been amended as follows:
Claims 1, 3, 9-10, 30-31, 33-35 and 38-39 are amended.
Claims 2, 4-5, 7-8, 11-14, 17-27, 32 and 40-41 are cancelled.
Pending claims have been amended as follows:

1.	(Currently amended) A method for monitoring water quality in a water supply network, the method comprising: 
providing a plurality of sensor units at a plurality of predefined locations, each sensor unit of said plurality of sensor units located at a corresponding location of said plurality of predefined locations along the water supply network; 
providing a database of a plurality of water source profiles; 
detecting a first estimated flow rate and direction between sequential units of said plurality of sensor units from water pressure data;
for said each sensor unit of said plurality of sensor units, generating a detected value indicative of a parameter of the water quality at said corresponding location;

analyzing by said computer server of said detected value indicative of said parameter of the water quality for estimating a mixture of said water source profiles at said corresponding location; 
determining a second estimated flow rate and direction from the mixture of said water  source profiles at said corresponding location; 
identifying a contamination source based on changes in said water quality of ;
storing calibration fluid at least one of said plurality of predefined locations; and 6 
remotely recalibrating said each sensor unit of said plurality of sensor units using said calibration fluid, and
wherein said identifying the contamination source includes identifying an unmeasured contaminant by comparing, by said computer server, of said detected value at said plurality of predefined locations over time to a contamination signature.

3.	(Currently amended) A method for monitoring water quality in a water supply network, the method comprising: 
providing a plurality of sensor units, each sensor unit of said plurality of sensor units located at a corresponding location of a plurality of predefined locations along the water supply network; 3 
providing a database including a plurality of contamination signatures; 
each contamination signature of said plurality of contamination signatures associating a time dependent set of sensor values with a type of contamination and a water type of a plurality of types of contaminations  and a plurality of water types; 
for said each sensor unit of said plurality of sensor units generating a detected value indicative of a parameter of the water quality at said corresponding location; 
communicating said detected value to a computer server in real-time; 
estimating, by said computer server, of rates and directions of flow between said plurality of predefined locations; and 
the water quality of a water moving between said plurality of predefined locations; and 
identifying a contamination event and  an unmeasured type of contaminant by comparing, by said computer server, of said detected value over time to said plurality of contamination signatures; and     
sending a contamination alert reporting said contamination event and said unmeasured type of contaminant to a user interface in response to said identifying, and 
wherein said estimating is from flow measurements, and wherein said computer server includes the database of a plurality of water source profiles and the method further comprising: 5 
said analyzing by said computer server of said detected value indicative of the parameter of the water quality for estimating a mixture of said water source profiles at said corresponding location; 
determining a second estimated flow rate and direction from the mixture of said water source profiles at said corresponding location; and 
calibrating said rates and directions of the flow between said plurality of predefined locations using said second estimated flow rate and direction by said computer server.

9.	(Currently amended) The method of claim 3, further comprising: analyzing historical records of a water parameter to identify a slowly developing anomaly; recognizing said slowly developing anomaly as a sign of a progressive deterioration in a local area; and wherein said sending the contamination alert reporting said contamination event includes an alert of said progressive deterioration and a location of said local area.

10.	(Currently amended) The method of claim 9, further comprising: 
calculating an affected area based on a rate of spread of the water from said local area, and effecting at least one of: sending said alert including an indication of said affected area, automatically isolating said affected area by sealing off said affected area, sending instructions to water network administrators, effecting an automated purification process on the water in said affected area, and flushing the water in said affected area from the water supply network.

30.	(Currently amended) The method of claim 29 wherein said at least two different parameters are selected from a set consisting of values of free chlorine, PH, turbidity value, a Total suspended solids (TSS) Ultraviolet (UV) oxidation-reduction potential (ORP) two oxygen (O2) 

31.	(Currently amended) The method of claim 1, wherein said analyzing is based on said detected value of at least one of: a free chlorine value, a PH value, a turbidity value, a Total suspended solids (TSS) Ultraviolet (UV) oxidation-reduction potential (ORP) two oxygen (O2) 

33.	(Currently amended) The method of claim 1, further comprising: outputting said changes in said water quality in the real-time from said computer server to a geographic information system (GIS) user interface or a Graphic User Interface (GUI).

34.	(Currently amended) The method of claim 1, wherein said estimating the mixture of said water source profiles at a given location is based on said detected sensor value for each of a plurality of parameters at an upstream location.

35.	(Currently amended) The method of claim 1, wherein said estimating the mixture of said water source profiles at a given location is based on flow data and said detected sensor value for each of a variety of parameters at a plurality of said predefined locations.

38.	(Currently amended) The method of claim 37, wherein said at least two parameters are selected from a set consisting of values of free chlorine, PH, turbidity value, a Total suspended solids (TSS) Ultraviolet (UV) oxidation-reduction potential (ORP) two oxygen (O2) 

39.	(Currently amended) The method of claim 3, wherein said plurality of contamination signatures are based on predefined values of at least one of a free chlorine value, a PH value, a turbidity value, a Total suspended solids (TSS) Ultraviolet (UV) oxidation-reduction potential (ORP) two oxygen (O2) 


Reasons for Allowance:
		Prior art of record does not teach, or make obvious a method for monitoring water quality in a water supply network, the method comprising: detecting a first estimated flow rate and direction between sequential units of said plurality of sensor units from water pressure data; analyzing by said computer server of said detected value indicative of said parameter of the water quality for estimating a mixture of said water source profiles at said corresponding location; determining a second estimated flow rate and direction from the mixture of said water  source profiles at said corresponding location; storing calibration fluid at least one of said plurality of predefined locations; and remotely recalibrating said each sensor unit of said plurality of sensor units using said calibration fluid, and wherein said identifying the contamination source includes identifying an unmeasured contaminant by comparing, by said computer server, of said detected value at said plurality of predefined locations over time to a contamination signature.
	US2011/0215945A1 to Peleg discloses a method for monitoring water quality in a water supply network, the method comprising: providing a plurality of sensor units (fig 1:103a,103b; par[0031], [0035]), each of said plurality of sensor units located at a corresponding location of a plurality of predefined locations along the water supply network (fig 2:200&201, par[0031], [0033], [0039]); and for each individual unit of said plurality of sensor units (fig 1:103a,103b; par[0031], [0035]) generating a detected value by said individual unit indicative of a parameter of water at said corresponding location of the individual unit (par[0031], [0035], [0039]); communicating said detected value from said individual unit for to a computer server in real-time (fig 1:100, par[0037]); and analyzing by said computer server of said detected value of said individual unit for estimating a source profile at said corresponding location of the individual unit (fig 2:205, par[0041]).
Peleg does not disclose a method for monitoring water quality in a water supply network, the method comprising: detecting a first estimated flow rate and direction between sequential units of said plurality of sensor units from water pressure data; analyzing by said computer server of said detected value indicative of said parameter of the water quality for estimating a mixture of said water source profiles at said corresponding location; determining a second estimated flow rate and direction from the mixture of said water  source profiles at said corresponding location; storing calibration fluid at least one of said plurality of predefined locations; and 6remotely recalibrating said each sensor unit of said plurality of sensor units using said calibration fluid, and wherein said identifying the contamination source includes identifying an unmeasured contaminant by comparing, by said computer server, of said detected value at said plurality of predefined locations

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMINE BENLAGSIR whose telephone number is (571)270-5165.  The examiner can normally be reached on (571)270-5165.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hai Phan can be reached on (571) 272-6338.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/AMINE BENLAGSIR/Primary Examiner, Art Unit 2685